DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                              		      Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
3.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claims status
4.	This office action is a response to an application filed on 10/28/2019 in which claims 1-5, 7-8, 10-11, 14-18, 20-21, 23-24 and 53-54 are pending for examination.
Based on the Preliminary Amendment filed on 10/28/2019, this listing of claims replace all prior versions, and listings, of claims in the application.



     Drawings
5.	The Examiner contends that the drawings submitted on 10/28/2019 are acceptable for examination proceedings.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 04/27/2020, 09/18/2020 and 01/26/2021.

      Claim Objections (minor informality)
7.	Regarding claim 54, the claim recites “A network side device, comprising: a processor and a storage …….. the storage to perform the method according to claim 14”. For clarity and consistency, it is suggested to incorporate steps/processes recited in claim 14 into claim 54.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this 

9.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 1, 2, 3, 7, 8, 14, 15, 16, 20, 21, 53, 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AWAD et al. (US 2019/0069277 A1), hereinafter “Awad”.
Regarding claim 1, Awad discloses a method for detecting and receiving a downlink control channel (Figs. 1, 6, 7-8; signaling illustrates telecommunication system in which base station defines a search space and communication device can search for control information), comprising: 
determining, by a User Equipment (UE) (Figs. 6, 7-8), a first detection time parameter (Figs. 6, 7-8, paragraphs [0046], [0047], [0085]; parameters R and T applicable for that MTC device) indicated by a network side device (Figs. 6, 7-8) for detection and reception of (Figs. 6, 7-8, paragraphs [0046], [0047], [0085]; where for M-PDCCH UE-specific search space, and Type0-common search space, k0 is given by the higher layer parameter M-PDCCH-startSF-UESS (or M-PDCCH-startSF-CSS-RA), Rmax is given by a higher layer parameter M-PDCCH-NumRepetition, and r1, r2, r3, r4 are given in Table 1); and 
selecting, by the UE (Figs. 6, 7-8, paragraphs [0071], [0086], [0104]; step 604-610; parameters R and T applicable for that MTC device), a corresponding downlink control channel time domain resource according to the first detection time parameter to detect and receive the downlink control channel (Figs. 6, 7-8, paragraphs [0071], [0086], [0104]; DCI data over the search space (UESS) associated with the MTC device).  

Regarding claim 2, Awad discloses the first detection time parameter is used to indicate a detecting and receiving frequency of the downlink control channel (Figs. 6, 7-8, paragraphs [0046], [0047], [0104]; M-PDCCH UE-specific search space, and Type0-common search space, k0 is given by the higher layer parameter M-PDCCH-startSF-UESS (or M-PDCCH-startSF-CSS-RA), Rmax is given by a higher layer parameter M-PDCCH-NumRepetition, and r1, r2, r3, r4 are given in Table 1), and the selecting, by the UE, the corresponding downlink control channel time domain resource according to the first detection time parameter to detect and receive the downlink control channel (Figs. 6, 7-8, paragraphs [0046], [0047], [0104]; resulting possible starting subframes (k0 to k7) and corresponding repetitions (indicated by ‘M’) are illustrated in FIGS. 7 and 8 for various values of periodicities (T) and repetitions (R1 to R4)) comprises: detecting and receiving, by the UE, the downlink control channel on the corresponding downlink control channel time domain resource, according to the detecting and receiving frequency (Figs. 6, 7-8, paragraphs [0046], [0047], [0104]; DCI data over the search space (UESS) associated with the MTC device 3 for which the DCI data is intended;  MTC devices 3 (which started monitoring its allocated search space in step S605) receives and decodes the DCI data (as generally shown in step S610)).

Regarding claim 3, Awad discloses the first detection time parameter indicates one of N predetermined detecting and receiving frequencies by using ceil(log2(N)) bits, N being the quantity of the predetermined detecting and receiving frequencies (paragraphs [0051], [0082]; values normally used for determining the M-PDCCH repetitions thereby allowing the three bit parameter indicating the starting subframe to represent one of the eight possible periodicities).

Regarding claim 7, Awad discloses determining, by the UE, the first detection time parameter indicated by the network side device for detection and reception of the downlink control channel comprises: receiving, by the UE, the first detection time parameter transmitted by the network side device for detection and reception of the downlink control channel (paragraph [0085]; information identifying the parameters R and T).

Regarding claim 8, Awad discloses receiving, by the UE, the first detection time parameter transmitted by the network side device for detection and reception of the downlink control channel comprises: receiving, by the UP, a high-layer signaling transmitted by the network side device, wherein the high-layer signaling comprises the first detection time parameter for detection and reception of the downlink control channel (paragraph [0085]; information identifying the parameter T may be transmitted using a suitable information element of an RRC message).

Regarding claim 14, Awad discloses a method for detecting and receiving a downlink control channel (Figs. 1, 6, 7-8; signaling illustrates telecommunication system in which base station defines a search space and communication device can search for control information), comprising: 
indicating, by a network side device, a first detection time parameter for detection and reception of the downlink control channel to a User Equipment (UE) (Figs. 6, 7-8, paragraphs [0046], [0047], [0085]; parameters R and T applicable for that MTC device), wherein the first detection time parameter is used for the UE to select a corresponding downlink control channel time domain resource according to the first detection time parameter to detect and receive the downlink control channel (Figs. 6, 7-8, paragraphs [0071], [0086], [0104]; step 604-610; parameters R and T applicable for that MTC device 3; DCI data over the search space (UESS) associated with the MTC device).  

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 54, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AWAD et al. (US 2019/0069277 A1), hereinafter “Awad” in view of Lv et al. (US 2012/0127938 A1), hereinafter “Lv”.
Regarding claim 4, Awad discloses the method according to claim 1.

However, Lv from the same or similar field of endeavor discloses the first detection time parameter indicates, by using a bitmap, a target time domain resource on which the downlink control channel needs to be detected and received, to the UE (paragraphs [0031], [0038], [0039]; bitmap mapping mode used for indication (PDCCH time domain resource indication information of the current subframe is “01100”)); and 
the selecting, by the UE, the corresponding downlink control channel time domain resource according to the first detection time parameter to detect and receive the downlink control channel (paragraphs [0031], [0038], [0039]; multi-subframe joint scheduling where all frequency domains are allocated to one user may notify the UE of the start or cancellation of a configuration procedure of the multi-subframe scheduling through high-layer signaling or other physical layer signaling) comprises: selecting, by the UE, a target time domain resource indicated by the first detection time parameter, and performing detection and reception of the downlink control channel on the target time domain resource (paragraphs [0031], [0038], [0039]; when the bitmap mapping mode is used for indication, the first bit of the time domain resource indication information corresponds to the first subframe following the current subframe where the PDCCH is located, where 0 may indicate that the PDCCH does not schedule the subframe, and 1 indicates that the transmission or resource indication of the subframe is performed according to the indication of the PDCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first detection time parameter indicates, by using a bitmap, a target time domain resource on which the downlink control channel needs to be detected and received, to the UE; and the selecting, by the UE, the corresponding downlink control channel time domain resource according to the first detection time parameter to detect and receive the downlink control channel comprises: selecting, by the UE, a target time domain resource indicated by the first detection time parameter, and performing detection and reception of the downlink control channel on the target time domain resource” as taught by Lv, in the system of Awad, so that it would provide a method relates to multi-scheduling which saves the resource occupied by control signaling and increases the number of schedulable UEs in a specific network resource condition (Lv, paragraph [0012]).

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

 14.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AWAD et al. (US 2019/0069277 A1), hereinafter “Awad” in view of Blankenship et al. (US 2018/0198677 A1), hereinafter “Blankenship”.
Regarding claim 5, Awad discloses the method according to claim 1.

However, Blankenship from the same or similar field of endeavor discloses the first detection time parameter indicates, to the UE, a target time domain resource set on which the downlink control channel needs to be detected and received, and the target time domain resource set comprises at least one time domain resource (Fig. 8, paragraph [0047]; Time Domain Resource Allocation for low complexity physical downlink control channel (LC-PDCCH)); and 
(paragraph [0055]; a search space (as defined by the time domain configuration and optionally the frequency domain configuration) comprising several candidates for the number of repetitions (where these candidates are defined by the values in the configured LC-PDCCH repetition level range)), and 
wherein the first detection time parameter is a detection time parameter explicitly indicated by the network side device, or the first detection time parameter is a detection time parameter determined by pre-negotiation between the UE and the network side device (paragraph [0055]; dynamically select which one of these candidates it wants to use (e.g., by receiving information of the attempted decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first detection time parameter indicates, to the UE, a target time domain resource set on which the downlink control channel needs to be detected and received, and the target time domain resource set comprises at least one time domain resource; and the selecting, by the UE, the (Blankenship, paragraph [0030]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

15.	Claims 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over AWAD et al. (US 2019/0069277 A1), hereinafter “Awad” in view of YOU et al. (US 2016/0242203 A1), hereinafter “You”.
Regarding claim 10, Awad discloses the method according to claim 1.

However, You from the same or similar field of endeavor discloses receiving, by the UE, a detection time parameter adjustment message transmitted by the network side device (paragraphs [0228], [0130], [0140]; configuration may be achieved semi-statically through an SIB, an RRC signal, or the like, or may differ for each MTC device, or may be cell-specific; alternatively, the configuration may be dynamically changed through a PDCCH); and 
selecting, by the UE, a corresponding time domain resource for detection and reception of the downlink control channel, from downlink control channel time domain resources, according to a detection time parameter corresponding to the detection time parameter adjustment message. wherein the detection time parameter adjustment message comprises a broadcast signaling, a multicast signaling, or scheduling of downlink control information (paragraphs [0228], [0130], [0140]; MTC device may receive a PDCCH bundle through several subframes, and may increase a decoding success rate by decoding the PDCCH bundle; that is, the PDCCH may be successfully decoded by using some or all of the PDCCH bundles received through the several subframes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, by the UE, a (You, paragraph [0012]).

Regarding claim 11, Awad in view of You disclose the method according to claim 1.
You further discloses the detecting time parameter adjustment message is used to indicate the UE to perform detection and reception of the downlink control channel according to a second detection time parameter (Figs. 11, 17, paragraphs [0140], [0142], [0196]; position of the subframe may be dynamically configured for the MTC) and
 wherein the detecting time parameter adjustment message is used to indicate to perform detection and reception of the downlink control channel according to the second detection time parameter in T downlink control channel time domain resources after receiving the detection time adjustment message, wherein the T is an integer greater than or equal to 1; or the detection time parameter adjustment message is used to indicate the UE to perform detection and reception of the downlink control channel according to the (Figs. 11, 16, 17, paragraphs [0140], [0142], [0196]; pattern of a subframe in which a PDCCH bundle and a PDSCH bundle can be received may be applied starting from a specific time, and may be used until a new subframe pattern is applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the detecting time parameter adjustment message is used to indicate the UE to perform detection and reception of the downlink control channel according to a second detection time parameter and wherein the detecting time parameter adjustment message is used to indicate to perform detection and reception of the downlink control channel according to the second detection time parameter in T downlink control channel time domain resources after receiving the detection time adjustment message, wherein the T is an integer greater than or equal to 1; or the detection time parameter adjustment message is used to indicate the UE to perform detection and reception of the downlink control channel according to the second detection time parameter in K consecutive time domain resources after receiving the detection time adjustment message, wherein the K is an integer greater than or equal to 1; or the detection time parameter adjustment message is used to indicate the UE to perform detection and reception of the downlink control channel according to the second detection time parameter until receiving a next detection time parameter adjustment (You, paragraph [0012]).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/SITHU KO/           Primary Examiner, Art Unit 2414